Citation Nr: 1714531	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-16 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to January 23, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  During the course of the appeal, jurisdiction over the Veteran's case was transferred to the St. Petersburg, Florida, RO.

In a decision dated September 2009, the RO increased the initial rating for PTSD to 100 percent from June 12, 2008.  The effective date of the 100 percent rating was changed to January 23, 2008 in an April 2012 rating decision.  As such, the Board will consider the Veteran's entitlement to a higher initial rating for PTSD prior to January 23, 2008.

In a November 2014 decision, the Board determined that the Veteran had perfected a timely substantive appeal as to the issue of entitlement to a higher initial rating for service-connected PTSD.  The claim was remanded for readjudication.  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in May 2015.  As such, the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

Prior to January 23, 2008, the Veteran's service-connected PTSD more nearly approximated a disability picture that resulted in total occupational and social impairment.




CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for the assignment of an initial 100 percent disability rating for PTSD have been met, prior to January 23, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As the issue adjudicated herein is a claim for a higher initial rating for service connection, once the claim for service connection was granted, the claim was substantiated and additional VCAA notice was not required; any defect in the notice was not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the service treatment records and identified post-service treatment records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

The Veteran was afforded pertinent VA examinations as to his service-connected PTSD in March 2002 and February 2006 during the period under consideration herein.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the March 2002 and February 2006 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr, 21 Vet. App. at 312 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issue before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks, weekly or less often; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  Id.

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.  Id.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 45 to 98 as determined by treatment providers and a VA examiner.  These scores are indicative of moderate to serious impairment.  Scores ranging from 41 to 50 reflect serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  A GAF score ranging from 51 to 60 reflect more moderate symptoms, e.g., flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, e.g., few friends, conflicts with peers or co-workers.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  GAF scores ranging from 81 to 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).

In this matter, the record includes diagnoses of adjustment disorder and PTSD.  However, the record shows the Veteran's psychiatric symptoms are attributable to his service-connected PTSD or at least not clearly separable from his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, all psychiatric symptoms are considered part of the service-connected PTSD diagnosis.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this matter, the Veteran is service-connected for PTSD from August 7, 2001.  As described above, he is in receipt of a 100 percent rating from January 23, 2008.  For the following reasons, the Board finds that an initial rating of 100 percent is warranted under the schedular criteria prior to January 23, 2008.

In a November 2001 letter, Dr. J.P. reported that the Veteran has intrusive thoughts regarding his traumatic in-service motor vehicle accident.  The Veteran expressed his fears regarding his grandchildren being near streets.  Dr. J.P. stated, although the Veteran has been married a long time, he and his wife were separated and continue to experience marital problems.  Dr. J.P. indicated that the Veteran has significant depression, sleep problems, loss of interest in pleasurable activities, and concentration problems.  The Veteran has been employed at the same job for many years.  Dr. J.P. diagnosed the Veteran with PTSD and assigned a GAF score of 60.

In support of his claim, the Veteran submitted a December 2001 letter from his daughter, Ms. A.P.  She described the Veteran's continuing nightmares and difficulty sleeping.  The Veteran exhibits severe mood swings; specifically, "[o]ne moment he will be joking and the very next second he will be morose and moody and no one wants to be around him."  Ms. A.P. reported that the Veteran does not behave in a socially acceptable manner, especially when dealing with family members.  She explained that the Veteran sometimes laughs when he should cry, and vice versa.  She stated that he "has a hard time having concern or empathy for anyone but himself."

The Veteran was afforded a VA examination in March 2002 at which time he stated that he and his wife have separated.  They have two adult children.  He has worked for the same employer since 1978.  He reported continuing mood swings and nightmares several times per month.  He stated that he is "quite concerned about his grandchildren crossing the street."  He does not have a social life and has just a few friends.  He reported that he plays golf by himself.  He feels depressed at times and feels alone.  He sees Dr. J.P. for treatment of his psychological symptoms.  The Veteran functions well at work, and does not take sick leave.  The examiner stated that the Veteran did not exhibit signs of psychosis, or evidence of thought alientation.  The Veteran's memory was "quite excellent."  The examiner stated that the Veteran did not exhibit signs of depression and his anger was directed at the military.  He had no suicidal or homicidal ideation.  The examiner diagnosed the Veteran with mild adjustment disorder with anxiety.  A GAF of 98 was assigned.

In an April 2002 letter of counseling, the Veteran's supervisor noted his concerns for the Veteran and the crew with whom he works.  He reported that the Veteran has a withdrawn/negative attitude early in the work week, which improves during the week.  His disposition has a negative effect on his crew.  The supervisor stated that the Veteran has "verbally unloaded" on his co-workers.

In a May 2002 letter, Dr. J.P. reported that the Veteran has distressing dreams of his in-service accident, as well as intrusive thoughts.  The Veteran exhibits avoidance, detachment/estrangement from others, restricted affect, sleep problems, and anger problems.  He and his wife have separated.  His wife reports that the Veteran was experiencing problems with his mood, anger, forgetfulness, and inappropriate behavior.  The Veteran endorsed depressed mood, sleep problems, poor appetite, concentration problems, and loss of interest in pleasurable activities.  He has a neighbor with whom he occasionally plays golf, but typically he stays at home when he is not working.  Recently, he has experienced increased problems at work with his supervisor counseling him based upon his negative interactions with coworkers.  Dr. J.P. confirmed diagnoses of PTSD and adjustment disorder with mixed anxiety and depressed mood.  A GAF of 60 was assigned.

The Veteran was afforded a VA examination in February 2006 at which time he reported that his treatment provider increased his medication in 2003.  He continues to have nightmares with sweating.  He reported that he is "very anti-social."  He has no friends.  He has been counseled at work about his anger towards his coworkers.  He is also "extremely irritable" with his family and coworkers.  He endorsed rapid mood changes.  He becomes enraged with little or no provocation and, in the past, has threatened to kill his wife.  His wife reported that the Veteran becomes enraged and out of control.  He has been physically assaultive on several occasions.  The Veteran's wife, daughter, peers, and coworkers keep their distance from him because of his angry rages.  The Veteran reported suicidal ideation in the past.  He stated that he is rarely able to sleep for more than two to three hours before being awakened by a nightmare.  He stated that he cannot socialize or be around crowds.  The Veteran described himself as 'a loner.'  The examiner stated, "according to his wife, he frequently gets enraged with little or no provocation and often is unable to recall the outburst shortly after its occurrence."  He takes Zoloft on a regular basis; his wife feels there has been a modest improvement in the Veteran's behavior due to the Zoloft.  The Veteran denied psychiatric emergency room treatment or hospitalizations.  He stated that he is a good employee and does well when he does not have to interact with his coworkers.  He has been counseled by his supervisor about his angry interactions with coworkers.  The Veteran's spouse reported that, although they are no longer separated "the marriage is still very difficult and the Veteran describes it as 'constant fighting and rage against her.'"  The Veteran had difficulty communicating with his adult daughters.  He does not attend family functions and does not socialize with other people.

The February 2006 VA examiner reported that the Veteran endorses irritability, exaggerated startle response, difficulty concentrating, and trouble with short term memory.  He has frequent outbursts of intense anger, "sometimes escalating to a murderous rage."  The Veteran was well-oriented during the VA examination and was neatly groomed.  His affect was generally dysphoric with evidence of sadness and increased irritability.  His speech was "almost normal."  He denied panic attacks, delusions, and hallucinations.  The examiner reported that the Veteran "has a past history of a marked reduction in his frustration tolerance and impulse control and frequent outbursts of intense anger, often directed towards his spouse who at one point could no longer tolerate his rage and [they] separated."  The examiner confirmed diagnoses of PTSD and dysthymia.  A GAF of 65 was assigned.  The examiner summarized that the Veteran has an inability to establish and maintain effective social relationships.  However, the examiner clarified that the Veteran's "psychiatric symptoms do not cause total occupational or social impairment."

VA treatment records dated in January 2006 noted that the Veteran "is having problems with anger, sleep, [and] nightmares."  The Veteran endorsed anger.  He denied physically abusing his wife, although he admitted that he has grabbed her.  He had an episode last year where he threatened to kill his spouse.  VA treatment records dated in April 2006 noted the Veteran's report of a stressful situation at work.  He stated that his family calls him "Mr. Happy or Mr. Sad.," due to his erratic mood.  The Veteran complained of being more verbally abusive to family members.  VA treatment records dated in June 2007 indicated a GAF score of 45.  VA treatment records dated in August 2007 noted that the Veteran retired from his job and now works three days per week at a country club.  He stated that he likes the work and is in a better mood.  He enjoys the social aspect of his new job, "and admits it's better for him than staying home."  A GAF of 50 was indicated. 

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria for an increased disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.

Applying the criteria set forth above to the facts in this case, and affording the Veteran the benefit of the doubt, the Board finds that his service-connected PTSD has been productive of symptomatology which more nearly approximates the criteria for 100 percent disability rating from the date of service connection.

As summarized in detail above, the evidence shows that, prior to January 23, 2008, the Veteran's service-connected psychiatric disability has been manifested by symptoms such as social isolation, suicidal ideation, nightmares, inability difficulty adapting to stressful circumstances, depression, difficulty sleeping, intrusive thoughts, difficulty controlling his anger (including periods of physical violence), inability to establish and maintain effective social relationships, impaired concentration and memory, and hypervigilance.

The Board recognizes that no medical professional has concluded that the Veteran's psychiatric symptoms are productive of total occupational and social impairment.  However, the evidence of record shows that the Veteran isolated himself socially from others, and had a combative and, at times, violent relationship with his family members.  The Veteran retired from his full-time job and began part-time employment during the appeal period.  The medical evidence thoroughly documents the Veteran's report of problems with coworkers, including inappropriate behavior such as "verbally unloading" on them, prior to his retirement.  The record suggests that the Veteran's supervisor reportedly counseled him concerning his behavior.  Moreover, the Veteran and his spouse experienced significant marital problems due to the Veteran's anger during the appeal period.  The Veteran exhibited significant anger, including 'murderous rages' in which he threatened to kill his wife and, on at least one occasion, assaulted her by grabbing her.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period prior to January 23, 2008, when the Veteran's service-connected PTSD varied to such an extent that a rating greater or less than 100 percent assigned herein would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although the record does contain evidence suggesting that the Veteran's PTSD has not been consistently productive of total social and occupational impairment prior to January 23, 2008, in cases such as this, where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Affording the Veteran the benefit of the doubt, the Board finds that his disability picture more nearly approximates the criteria for a 100 percent rating prior to January 23, 2008.



ORDER

An initial disability rating of 100 percent for service-connected PTSD is granted prior to January 23, 2008, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


